Citation Nr: 1022333	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $32,556, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to April 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the Committee 
on Waivers and Compromises (Committee) from the VA Regional 
Office (RO) in Philadelphia, Pennsylvania.  A personal 
hearing was held before the undersigned Acting Veterans Law 
Judge in April 2010 in Washington, DC.  A transcript of the 
proceeding is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran began receiving disability pension benefits in 
August 1981.  Subsequently, the Veteran was notified several 
times that it was his responsibility to immediately inform VA 
of any Social Security Administration (SSA) income.

In 2005, the RO found that the Veteran received a retroactive 
check from SSA in September 2001 in the amount of $126,678, 
monthly SSA benefits thereafter, and that these unreported 
payments created an overpayment of disability pension 
benefits in the amount of $32,556.  A SSA benefit statement 
dated in February 2006 noted that in 2003 the Veteran 
received $30,004 in retroactive benefits from SSA for the 
years 2000 to 2003.  A SSA letter dated in September 2009 
reflects that the Veteran did not receive $126,678 in 
retroactive benefits in 2001.  

In a March 2007 decision, the Committee found that recovery 
of the debt of $32,556 would not be against equity and good 
conscience. 

In testimony at the Board personal hearing in April 2010, the 
Veteran continued to challenge the debt, including the notion 
that he had received a retroactive payment of $126,678 from 
SSA.  The Veteran testified that he received a retroactive 
payment of SSA benefits no greater than $20,000.  He also 
testified that, whatever the amount of the overpayment, 
recovery of the debt would create a great financial hardship 
on him.  

When the validity of the debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on the waiver of indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver, or at the 
same time.  38 C.F.R. § 1.911(c)(1) (2009); VAOPGCPREC 
6-98.  The propriety and amount of the overpayment at issue 
are matters that are integral to a waiver determination.  
Schaper, 1 Vet. App. at 434.  As such, further action by the 
Committee is required to determine whether the creation of 
the debt at issue was proper, and, if so, the correct amount 
of said debt.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the pertinent records from SSA 
regarding the amount of retroactive and 
subsequent monthly benefits the Veteran 
received during the pertinent period.

2.  If necessary, request that the 
Veteran submit any evidence regarding the 
amount of retroactive benefits and 
subsequent monthly benefits he received 
during the pertinent period. 

3.  Review the claims file and complete 
an accounting that sets out the amount of 
the overpayment made to the Veteran and 
how it was calculated.  The Veteran and 
his representative should be notified of 
the findings.

4.  Readjudicate the Veteran's challenge 
of the validity (and amount) of the debt 
at issue, as well as any other pertinent 
records from the SSA and other relevant 
sources.

5.  Thereafter, if an overpayment is 
found to have been properly created, the 
Veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete Financial Status Report citing 
all current income, expenses, and assets.

6.  Review the Veteran's waiver claim and 
determine whether such a waiver is 
warranted in light of all pertinent 
evidence and legal authority (to include 
consideration of the appellant's 
Financial Status Report).

7.  If the Committee's determination 
remains unfavorable to the Veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case which addresses the issue of 
creation of the overpayment, and which 
contains a recitation of the pertinent 
law and regulations governing the issue 
of proper creation, including 38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. § 1.965(a) 
(2009).  This document should further 
reflect reasons and bases for the 
decision reached.  When the above 
development has been completed, the 
Veteran should be afforded the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

